COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Tan Duc USA v. Jimmy Tran

Appellate case number:     01-14-00539-CV

Trial court case number: 2010-48243

Trial court:               309th District Court of Harris County

        On November 13, 2014, the court reporter filed an information sheet requesting an
extension until December 30, 2014. The extension is GRANTED, however, due to the age of
this appeal, the Court will not consider any further requests for extension for filing of the record.
       It is so ORDERED.

Judge’s signature: ____/s/ Rebeca Huddle
                   X Acting individually  Acting for the Court


Date: November 25, 2014